Citation Nr: 0320396	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1993 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision in 
which the RO denied service connection for, inter alia, a 
bilateral knee disability, pes planus, sinusitis, and a right 
lower leg disability.  The veteran filed a notice of 
disagreement in June 1997 and a statement of the case (SOC) 
was issued in October 1997.  The veteran submitted a 
substantive appeal in January 1998.

In a March 2000 decision, the Board denied the veteran's 
claims for service connection of pes planus, sinusitis, and a 
right lower leg disability, and remanded the claim for 
service connection of a bilateral knee condition to the RO 
for further evidentiary development and readjudication 
consistent with cited court precedent and regulatory 
criteria.  Per the Board's instruction, the RO obtained 
additional evidence, but continued the denial of the claim 
(see April 2002 supplemental SOC (SSOC)).  Hence, the matter 
was returned to the Board for further appellate 
consideration.  

In August 2002, the Board undertook additional development on 
the issue of entitlement to service connection for a 
bilateral knee disability, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

The veteran contends that he currently suffers a bilateral 
knee disability related to in-service parachute jumps.  
Subsequent to the filing of his service connection claim, the 
veteran underwent VA orthopedic examination in January 1997.  
According to the VA examination report, the VA examiner 
observed no swelling, tenderness, deformity, limitation of 
motion, or abnormality of the knees.  X-ray examination 
showed no evidence of disease.  The VA examiner diagnosed 
residual bilateral knee injuries, without x-ray evidence of 
disease.

In March 2000, the Board remanded to the RO the issue of 
service connection for a bilateral knee disability, primarily 
to obtain a VA examiner's opinion to confirm the diagnosis of 
any knee residuals and to determine whether any residual 
bilateral knee injury had its onset in service.  

Pursuant to Board's remand, the RO arranged for the veteran 
to undergo VA orthopedic examination in October 2001 and 
obtained records from medical care providers identified by 
the veteran, including private medical records.  The RO 
issued an SSOC in April 2002, and returned the case to the 
Board in July 2002.  

Following a preliminary review of the claims file, the Board 
discovered that the RO had associated with the claims file 
only the radiological findings from October 2001 VA 
examination report.  Furthermore, according to the record, 
the veteran was in receipt of Social Security income (SSI) 
disability benefits from the Social Security Administration 
(SSA).  Hence, the Board pursued evidentiary development in 
August 2002, and additional evidence that has been added to 
the claims file pursuant to the Board's development includes 
the complete October 2001 VA examination report and the 
veteran's SSA records.  However, the Board is unable to 
pursue further development, or render a decision based on the 
aforementioned evidence, at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the April 2002 SSOC.  

Moreover, the Board observes that the October 2001 VA 
examination report does not address the matter of whether it 
is as least as likely as not that the veteran's parachute 
jumping in service is related to any current bilateral knee 
disability, contrary to March 2000 Board remand instructions.  
A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Since there is no 
competent evidence of record addressing the issue of nexus, 
in accordance with the decision in Stegall, the RO should 
arrange for the veteran to undergo another examination to 
obtain medical opinion on the question of nexus.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

If the RO again denies the claim, the SSOC issued to the 
veteran and his representative explaining the reasons for the 
denial must include citation to and discussion of all 
additional, pertinent legal authority considered, to include 
the legal authority codifying/implementing the VCAA that is 
pertinent to the current claim (e.g., 38 C.F.R. §§ 3.102, 
3.159) (not cited to in the November 2001 and April 2002 
SSOCs).  

The Board regrets that a second remand of this matter will 
further delay a final decision in this case, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.  Accordingly, this matter 
is hereby REMANDED to the RO for the following actions:

1.  The RO should arrange the veteran to 
undergo VA orthopedic examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

With respect to each currently diagnosed 
bilateral knee disability, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
the disability is, as least as likely as 
not, medically related to service, to 
include parachute jumping.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
has been accomplished.  

4.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim remaining on appeal, in light of all 
pertinent evidence (to specifically 
include all that added to the record since 
the RO certified the claim to the Board) 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



